Case 2:20-cv-05497-SVW-ADS Document 1 Filed 06/20/20 Page 1 of 13 Page ID #:1



  1   Christian Kernkamp (CA Bar No. 314928; NY Bar No. 5721923)
  2   ck@kernkamplaw.com
      Kernkamp Law, APC
  3   1801 Century Park East, 24th Floor
  4   Los Angeles, CA 90067
      Telephone: (213) 214-3030
  5   Facsimile: (213) 433-3595
  6   Attorney for Plaintiffs
  7

  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10

 11    MIURA CORPORATION, DBA                       No. 2:20-cv-05497
       SASABUNE BEVERLY HILLS
 12    AND NARGIZA LUTZ,
 13                    Plaintiffs,                  VERIFIED COMPLAINT FOR
                                                    INJUNTIVE AND DECLARATORY
 14          v.                                     RELIEF
 15    MUNTU DAVIS, M.D., M.P.H., IN
       HIS OFFICIAL CAPACITY AS
 16    HEALTH OFFICER FOR THE
       COUNTY OF LOS ANGELES,
 17
                       Defendant.
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                      Verified Complaint for Injunctive and Declaratory Relief - 1
Case 2:20-cv-05497-SVW-ADS Document 1 Filed 06/20/20 Page 2 of 13 Page ID #:2



  1                                       NATURE OF THE ACTION
  2       1. This is a civil rights lawsuit seeking to address unconstitutional provisions
  3   appearing in an order (“Order”) issued by the Health Officer for the County of Los
  4   Angeles (the “County”) in response to the COVID-19 pandemic. (A copy of the
  5   Order is attached as Exhibit A.) The provisions of the Order at issue compels
  6   various establishments within the County, from restaurants, to offices, to places of
  7   worship, to collect the personal information of each patron and disclose it upon
  8   demand to the County of Los Angeles. Ostensibly, these provisions are to facilitate
  9   the County’s contact tracing efforts. Unfortunately, they are so sweeping in nature
 10   that the result is a countywide data collection and warrantless search regime
 11   without appropriate safeguards in place. Participation is not discretionary, it is
 12   compulsory. Those establishments failing to comply with the Order face civil and
 13   criminal sanctions. The Order in its present form is unlawful and infringes on the
 14   fundamental rights of citizens. There is no pandemic exception to the constitution.
 15       2. In practice, the Order compels thousands of establishments across the County
 16   to collect, store, and provide upon demand the private information of the
 17   approximately 10 million people residing in the County as they go to dine, to
 18   consult with professionals such as lawyers and doctors, and attend gatherings at
 19   places of worship. The compulsory nature of the Order stands in contrast to many
 20   other counties and states across the country that have asked, but not forced,
 21   businesses to collect personal information of citizens for purposes of contact
 22   tracing. This trend is echoed in the field of digital contact tracing, where the
 23   applications are opt-in, such as the Bluetooth-based contact tracing approach
 24   developed by technology giants Google and Apple.1
 25       3. The fact that most government officials have pursued a discretionary rather
 26   than compulsory approach to contact tracing speaks to a number of difficulties
 27   1
       Information on Apple and Google’s Exposure Notification, https://covid19-static.cdn-
      apple.com/applications/covid19/current/static/contact-tracing/pdf/ExposureNotification-
 28   BluetoothSpecificationv1.2.pdf


                            Verified Complaint for Injunctive and Declaratory Relief - 2
Case 2:20-cv-05497-SVW-ADS Document 1 Filed 06/20/20 Page 3 of 13 Page ID #:3



  1   associated with the practice itself. Many citizens simply do not wish to participate
  2   in contact tracing out of privacy concerns and lack of trust in the security of their
  3   data. In a written statement issued April 16, 2020, the National Association of
  4   County and City Health Officials (NACCHO) warned that “contact tracers need to
  5   be able to gain the trust of the contact during this time of great stress […].”2
  6       4. Indeed, the few that have tried to compel businesses to collect data for
  7   purposes of contact tracing have not been well received. The Governor of
  8   Washington had to issue a memorandum backtracking on his prior executive order
  9   compelling such collection. 3 The health officer in Linn County, Kansas, tried
 10   compelled contact tracing for all of two weeks before changing his mind after being
 11   met with public backlash and a lawsuit in which the American Civil Liberties
 12   Union filed an amicus curiae brief in support of the plaintiff.4 There have even been
 13   reports of government employees conducting contract
 14   tracing receiving threats.5
 15       5. After these failed experiments, governments are largely moving forward with
 16   voluntary contact tracing programs, including in Kansas, where the Legislature and
 17   Governor have agreed upon a voluntary contact tracing program where information
 18   is made available only by agreement of all parties or through a judicial warrant. In
 19   recent weeks, the legislature has introduced the Exposure Notification Privacy Act,
 20   the COVID-19 Consumer Data Protection Act, and the Public Health Emergency
 21   Privacy Act.6 Clearly, there is a growing privacy concern when it comes to contact
 22

 23
      2
        NACCHO Position Statement, https://www.naccho.org/uploads/full-width-images/Contact-Tracing-Statement-4-
      16-2020.pdf
 24
      3
        Revised Customer Log Requirements Memo,
      https://www.governor.wa.gov/sites/default/files/COVID19CustomerLogMemo.pdf
      4
        Worried about COVID-19 contact tracing and privacy? Kansas has the right approach,
 25   https://www.kansascity.com/opinion/editorials/article243438946.html
      5
        Local Public Health Workers Report Hostile Threats And Fears About Contact Tracing,
 26   https://www.npr.org/sections/health-shots/2020/06/03/868566600/local-public-health-workers-report-hostile-threats-
      and-fears-about-contact-traci
 27   6
        Cantwell-Cassidy Exposure Notification Privacy Act – A Bipartisan Bill on Disease Contact Tracing,
      https://www.natlawreview.com/article/cantwell-cassidy-exposure-notification-privacy-act-bipartisan-bill-disease-
 28   contact


                            Verified Complaint for Injunctive and Declaratory Relief - 3
Case 2:20-cv-05497-SVW-ADS Document 1 Filed 06/20/20 Page 4 of 13 Page ID #:4



  1   tracing.
  2      6. The Order issued by Defendant Dr. Muntu Davis (“Defendant” or “Dr.
  3   Davis”), Health Director for the County, in its present form, passes the difficult task
  4   of contact tracing on to the private citizens of the County. It does not ask, it
  5   compels. The Order does not provide any direction on how exactly businesses are
  6   to collect and safeguard the private information of their patrons. it fails to include a
  7   warrant requirement, search parameters or a method for an aggrieved establishment
  8   to obtain a precompliance review. The Order contains no sunset provision and will
  9   continue in perpetuity until it is revised, rescinded, superseded, or amended by the
 10   Health Officer. Violations of the Order are punishable with imprisonment and fines.
 11                                        THE PARTIES
 12      7. Plaintiff Miura Corporation is a California corporation doing business as
 13   Sasabune Beverly Hills (“Sasabune”). Sasabune is a sushi restaurant owned by
 14   first-generation immigrants and is located in the City of Beverly Hills, County of
 15   Los Angeles.
 16      8. Plaintiff Nargiza Lutz (“Lutz”) is an individual residing within the County of
 17   Los Angeles.
 18      9. Defendant Muntu Davis, M.D., M.P.H (“Defendant” or “Dr. Davis”) is the
 19   Health Officer for the County of Los Angeles Department of Health and is sued in
 20   his official capacity.
 21                              JURISDICTION AND VENUE
 22      10. This Court has subject matter jurisdiction over the claims asserted in this
 23   action pursuant to 28 U.S.C. § 1331 (federal question) as the action involves
 24   interpretation of the First, Fourth, and Fourteenth Amendments to the United States
 25   Constitution and seeks to enjoin Defendant from interfering with federal rights.
 26      11. Jurisdiction is further provided under 28 U.S.C. § 1343(a)(3)-(4) to redress
 27   the deprivation, under color of any State law, statute, ordinance, regulation, custom
 28   or usage, of any right, privilege or immunity secured by the Constitution of the

                       Verified Complaint for Injunctive and Declaratory Relief - 4
Case 2:20-cv-05497-SVW-ADS Document 1 Filed 06/20/20 Page 5 of 13 Page ID #:5



  1   United States or by any Act of Congress providing for equal rights of citizens or of
  2   all persons within the jurisdiction of the United States and to recover damages or to
  3   secure equitable or other relief under any Act of Congress providing for the
  4   protection of civil rights. The Court also has jurisdiction under 42 U.S. Code
  5   § 1983, as Plaintiffs’ claims involve deprivations of constitutional rights.
  6       12. Venue is proper pursuant to 28 U.S.C. § 1391 because all parties reside
  7   within the Central District of California and the conduct underlying the action
  8   occurred there.
  9                                 FACTUAL BACKGROUND
 10       13. Californians have been staying home since Governor Gavin Newsom issued
 11   a statewide stay at home order on March 19, 2020. The State has created a
 12   Resiliency Roadmap as a guide to slowly reopening in four stages. A county within
 13   the State may apply for a variance to move to reopen faster if it can show it has met
 14   certain criteria, including a stabilization of hospitalizations of COVID patients,
 15   adequate testing capacity, and means to conduct contact tracing. Los Angeles
 16   County and many other counties within the State have applied for and received such
 17   a variance.7
 18       14. Dr. Davis, as the Health Officer for the County’s Department of
 19   Health, has guided the County’s response to COVID-19. In doing so, he has applied
 20   for a variance, made public statements regarding the direction the County is taking,
 21   and has issued several orders relating to the reopening of businesses and resumption
 22   of activities after the months long quarantine.
 23       15. On June 18, 2020, Dr. Davis issued the revised Order challenged in this
 24   lawsuit. The Order provides guidelines and reopening protocols for a number of
 25   establishments as the County enters Stage 3 of California’s Resiliency Roadmap.
 26   Appendix D of the Order includes a requirement that places of worship collect the
 27   7
       Variance Attestation Submitted by Dr. Davis on May 18, 2020,
      https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-19/LA-County-
 28   Attestation.pdf


                        Verified Complaint for Injunctive and Declaratory Relief - 5
Case 2:20-cv-05497-SVW-ADS Document 1 Filed 06/20/20 Page 6 of 13 Page ID #:6



  1   personal information of patrons::
  2
            To the extent possible, visitors to the worksite are by appointment only
  3         and are pre-registered in a visitor log that includes a visitor’s name,
  4         phone number and email address. Visitors are instructed to come to
            their appointments alone. If a visitor must be accompanied by another
  5         person (e.g., for translation assistance, or because the visitor is a minor,
  6         or has minor children) their information is captured in the visitor log.

  7
      Appendix F of the Order includes a requirement that offices collect the personal
  8
      information of visitors:
  9

 10         Pre-registration is offered for all services and ceremonies to include
 11         participants name, email, and phone number.

 12

 13
      Appendix I of the Order includes a requirement that dine-in restaurants collect the

 14
      personal information of customers:

 15
            On-site dining made by reservation or customers notified to call in
 16         advance to confirm seating/serving capacity, where possible. Contact
 17         information for each party is collected either at time of reservation
            booking or on site to allow for contact tracing should this be required.
 18

 19   Appendix J of the Order includes a requirement that music, film, and television
 20   productions collect the private information of participants:
 21

 22         A listing of all cast and crew participating in the filming must be
            maintained in case there is a need to perform contact tracing in the event
 23         of an illness or positive viral test in cast or crew.
 24
            All sessions should be booked in advance with the expected number of
 25         participants recorded at booking to ensure that physical distancing can
 26         be maintained.
            A visitor log should be maintained with name and contact information of
 27         all participants.
 28


                      Verified Complaint for Injunctive and Declaratory Relief - 6
Case 2:20-cv-05497-SVW-ADS Document 1 Filed 06/20/20 Page 7 of 13 Page ID #:7



  1   Appendix N of the Order requires professional sports leagues and facilities collect
  2   the private information of participants:
  3
            Teams keep a detailed facility log that records a list of all individuals
  4         who are present at the team facility on a given day, including the
  5         person’s name and contact information, including their phone number
            and email address.
  6

  7         Visitors to the facility are disallowed to the extent possible, but if a
            visitor must be admitted, the team has a record of any visitor’s name
  8         and contact information including the visitor’s phone number and email
  9         address in the facility log.

 10
      Appendix R contains the following provision covering personal care
 11
      establishments:
 12

 13         Maintain a log of all clients with contact information (name, date/time of
 14         visit, address, phone and email) if possible, this can be done at the time
            of registration.
 15

 16
      Appendix S requires bars, wineries and brewery tasting rooms to collect the private
 17
      information of their patrons:
 18

 19         If feasible institute a reservation system or customers should be notified
            to call in advance to confirm seating/serving capacity, where possible.
 20         Contact information for each party is collected either at time of
 21         reservation booking or on site if practicable in the normal course of
            business operations to allow for contact tracing should this be required.
 22

 23      16. The Order advises persons to read it carefully, states that “all businesses
 24   covered by this guidance must implement all applicable measures” and warns that
 25   “Violation of or failure to comply with this Order is a crime punishable by fine,
 26   imprisonment, or both.” The Order cites California Health and Safety Code §
 27   120295, which permits a fine up to one thousand dollars and imprisonment up to 90
 28


                        Verified Complaint for Injunctive and Declaratory Relief - 7
Case 2:20-cv-05497-SVW-ADS Document 1 Filed 06/20/20 Page 8 of 13 Page ID #:8



  1   days, and Los Angeles County Code § 11.02.080, which permits a fine up to five
  2   hundred dollars and imprisonment up to six months. Both sections call for each day
  3   an offense is continued to constitute a separate offense, making the potential
  4   penalties quite large.
  5      17. The Order does not specify how these establishments are to obtain and store
  6   the private information of their customers, nor does it direct how long such
  7   information shall be kept. The Order does not contain a precompliance review
  8   process identifying reasonable parameters limiting the scope of requests by
  9   frequency or breadth in any way. As it stands, the County can request an entire
 10   contact list spanning many days or weeks without any justification.
 11      18. The Order places Sasabune in a difficult bind as it, like many other
 12   businesses, begins to reopen under immense financial pressure caused by months of
 13   operational losses. Sasabune is forced to try to compile and disclose on demand the
 14   personal information of its customers to the County. The Order places Sasabune in
 15   an uncomfortable position where it must try to obtain the personal information of
 16   every customer, information many of whom simply do not wish to provide. When a
 17   customer refuses to provide the information, Sasabune can either decline to serve
 18   the person at its own financial peril or serve the customer at risk of violating the
 19   Order and falling victim to its civil and criminal sanctions.
 20      19. The Order constitutes an invasion of Sasabune’s privacy and property rights
 21   and creates an atmosphere of additional stress during a time when restaurants are
 22   already suffering greatly from the months long quarantine. Sasabune does not
 23   consent to this warrantless search regime and has been injured by it as a direct
 24   result of Defendant’s actions. The warrantless search regime constitutes an ongoing
 25   violation of federal law. The warrantless search regime contained in the Order has
 26   caused Sasabune to suffer harm and Sasabune is in eminent danger of suffering
 27   additional harm in the future if Defendant is not enjoined.
 28      20. The Order also compels the collection of citizens personal information and

                       Verified Complaint for Injunctive and Declaratory Relief - 8
Case 2:20-cv-05497-SVW-ADS Document 1 Filed 06/20/20 Page 9 of 13 Page ID #:9



  1   tracks their movements through the County. This surveillance and tracking aspect
  2   of the Order has a chilling effect and violates the freedom of association protections
  3   afforded by the First and Fourteenth Amendments. Plaintiff Lutz cannot participate
  4   in religious gatherings, visit her doctor, attorney, or eat at her favorite restaurant
  5   without turning over her private information as required by the Order.
  6      21. There exists an actual controversy between Plaintiffs and Defendant related
  7   to Plaintiffs’ rights under the United States Constitution and a judicial
  8   determination is necessary to determine said rights. Plaintiffs request a judicial
  9   determination of their rights with respect to the Order and the compelled data
 10   collection and warrantless searches it promotes. Plaintiffs requests this Court issue
 11   a very narrow declaratory judgment pursuant to 28 U.S.C. § 2201 and Federal Rule
 12   of Civil Procedure 57 enjoining the enforcement of just these specific provisions
 13   appearing in the Order.
 14   FIRST CLAIM FOR VIOLATION OF THE FOURTH AND FOURTEENTH
 15           AMENDMENTS TO THE UNITED STATES CONSTITUTION
 16      22. Plaintiffs reallege and incorporate each of the preceding paragraphs.
 17      23. The Fourth Amendment to the Constitution of the United States provides
 18   “The right of the people to be secure in their persons, houses, papers, and effects,
 19   against unreasonable searches and seizures, shall not be violated, and no warrants
 20   shall issue, but upon probable cause, supported by oath or affirmation, and
 21   particularly describing the place to be searched, and the persons or things to be
 22   seized.” The Fourth Amendment is incorporated against California by the
 23   Fourteenth Amendment to the Constitution of the United States.
 24      24. The Fourth Amendment protects people, not places, and its purpose is to
 25   protect from unreasonable government intrusions. Katz v. United States, 389 U.S.
 26   347, 357, (1967); Carpenter v. United States, 138 S. Ct. 2206, 2213 (2018).
 27   Searches outside the judicial process are per se unreasonable and subject only to
 28   relatively few exceptions. City of Los Angeles., Calif. v. Patel, 576 U.S. 409 (2015).

                       Verified Complaint for Injunctive and Declaratory Relief - 9
Case 2:20-cv-05497-SVW-ADS Document 1 Filed 06/20/20 Page 10 of 13 Page ID #:10



   1   Administrative searches are one such exception, but administrative searches must
   2   afford the aggrieved citizen the opportunity to obtain a precompliance review
   3   before a neutral decisionmaker. Id.
   4      25. The Order at issue in this case compels businesses to compile and store
   5   private information to be provided at any time, without a warrant, and without any
   6   precompliance review process in place. The Order tracks citizens and collects their
   7   personal data as they move throughout the County. This compelled data collection
   8   and warrantless search regime is unconstitutional on its face and as applied to
   9   Plaintiffs. It violates the Fourth and Fourteenth Amendments to the United States
  10   Constitution.
  11      26. Defendant issued this unconstitutional Order containing the warrantless
  12   search regime causing harm to Plaintiffs. Defendant’s actions have violated
  13   Plaintiffs’ rights and caused harm and continue to cause them harm. Plaintiffs have
  14   no other remedy to address its concerns regarding this unconstitutional Order.
  15      27. Absent a declaration by this Court that the compelled data collection and
  16   warrantless search regime is unlawful and permanently enjoined, Plaintiffs will
  17   continue to suffer harm.
  18    SECOND CLAM FOR VIOLATION OF THE FIRST AND FOURTEENTH
  19          AMENDMENTS TO THE UNITED STATES CONSTITUTION
  20      28. Plaintiffs realleges and incorporate each of the preceding paragraphs.
  21      29. The First Amendment and Fourteenth Amendments to the Constitution of
  22   the United States recognize and protect the right to freedom of association. Plaintiff
  23   Lutz desires to associate with various establishments within the County of Los
  24   Angeles, including religious and political organizations, her doctor, her attorney,
  25   and several restaurants.
  26      30. Defendant’s widespread data collection program and warrantless search
  27   regime infringe upon Plaintiff’s Lutz’ freedom of association and has a chilling
  28   effect on her movements and participation in important activities.

                       Verified Complaint for Injunctive and Declaratory Relief - 10
Case 2:20-cv-05497-SVW-ADS Document 1 Filed 06/20/20 Page 11 of 13 Page ID #:11



   1      31. Defendant’s Order has deterred Plaintiff Lutz from freely associating and
   2         participating in certain activities and continues to do so.
   3      32. As a result, Plaintiff Lutz has suffered harm and will continue to suffer
   4         harm.
   5                                   PRAYER FOR RELIEF
   6   Plaintiffs respectfully requests this Court to grant the following relief:
   7      33. Issue a narrow declaratory judgment pursuant to 28 U.S.C. § 2201 that the
   8   compelled data collection and warrantless search regime contained in the Order
   9   violates the First, Fourth and Fourteenth Amendments to the United States
  10   Constitution, is facially invalid, and invalid as applied to Plaintiffs;
  11      34. Issue an injunction preventing Defendant from enforcing these
  12   unconstitutional provisions appearing in the Order;
  13      35. Award reasonable costs and attorney’s fees pursuant to 42 U.S.C. § 1988;
  14   and
  15      36. Award further relief as this Court finds appropriate and just under the
  16   circumstances.
  17

  18   Dated: June 20, 2020
  19

  20
                                                         /s/ Christian Kernkamp
                                                         Christian Kernkamp
  21                                                     (CA Bar No. 314928)
  22                                                     (NY Bar No. 5721923)
                                                         ck@kernkamplaw.com
  23                                                     Kernkamp Law, APC
  24                                                     1801 Century Park East, 24th Floor
                                                         Los Angeles, CA 90067
  25                                                     Telephone: (213) 214-3030
  26                                                     Facsimile: (213) 433-3595

  27
                                                         Attorney for Plaintiffs

  28


                        Verified Complaint for Injunctive and Declaratory Relief - 11
Case 2:20-cv-05497-SVW-ADS Document 1 Filed 06/20/20 Page 12 of 13 Page ID #:12
Case 2:20-cv-05497-SVW-ADS Document 1 Filed 06/20/20 Page 13 of 13 Page ID #:13
